Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This agreement (the “Amendment”) between Advanced Micro Devices, Inc. (“AMD”),
and you, Hector Ruiz, is made as of October 27, 2005 and shall be effective as
of July 1, 2005 (the “Amendment Effective Date”) and, to the extent provided
herein, amends the Employment Agreement between Advanced Micro Devices, Inc. and
you dated January 31, 2002 as amended effective January 1, 2005 (the “Employment
Agreement”) governing your service with AMD.

 

You and AMD agree to the following amendments to the Employment Agreement:

 

1. A new Section 4(c) is hereby added to the Employment Agreement to read in its
entirety as follows:

 

(c) You shall be eligible to participate in the 2005 AMD Long Term Incentive
Plan (the “LTIP”) or in a replacement plan adopted by the Board during each
fiscal year throughout the term of your employment. The target incentive
opportunity for your participation under the LTIP shall be an amount equal to
two hundred percent (200%) of your Annual Base Salary, with a maximum incentive
opportunity under such LTIP not to exceed four hundred percent (400%) of your
Annual Base Salary. You shall continue to be eligible for monthly transition
participation in AMD’s long term incentive plans in effect for the three-year
award cycles ending 2004, 2005 and 2006, and twenty-five percent (25%) (or such
lower percentage of any cash award as may be determined by AMD’s Compensation
Committee) of any award paid to you for such cycles shall be paid in restricted
stock issued under the AMD 2004 Equity Incentive Plan. The restrictions on any
such awards of restricted stock shall lapse over a two (2) year period, with the
restrictions on 25% of the shares subject thereto lapsing on each six (6) month
anniversary of the grant date.

 

2. Section 4(d) of the Employment Agreement is hereby amended to read in its
entirety as follows:

 

(d) The aggregate amount payable to you under Section 4(a) and Section 4(c) in
each fiscal year shall not be greater than $5,000,000 or such higher amount as
may be permitted under the 1996 Executive Incentive Plan or deductible by the
Company for Federal income tax purposes for such fiscal year; provided, however,
that until such time as such 1996 Executive Incentive Plan is amended to
increase its $5,000,000 limit to an amount that AMD’s Compensation Committee
determines in its sole discretion will permit amounts paid to you under Sections
4(a) and (c) to be deductible for Federal income tax purposes, any
non-deductible amounts that would otherwise be payable under Sections 4(a) and
4(c) that would exceed the maximum bonus payable in any such fiscal year, if
any, (the “Excess Bonus”) shall be carried over (on a “first-in, first-out”
basis) and shall be added to the aggregate Annual Bonus and LTIP payments (if
any) payable for any of the next three (3) fiscal years, whether or not any one
or more of such fiscal years ends before or after the end of the Employment
Period; and provided further that the Excess Bonus, or portion thereof, may not
cause the Annual Bonus and/or the LTIP payments payable in any fiscal year to
exceed $5,000,000 or such higher amount as may be permitted under the 1996
Executive Incentive Plan in such fiscal year.

 

1



--------------------------------------------------------------------------------

3. Section 10(a)(i)(A) of the Employment Agreement is hereby amended to read in
its entirety as follows:

 

(A) the amount equal to the sum of (x) the product of (i) two multiplied by (II)
your Annual Base Salary plus (y) the sum of the highest (i) Annual Bonus,
(ii) Additional Bonus, and (iii) LTIP payment paid to you (measured, with
respect to LTIP payments made in the form of AMD’s Common Stock, using the
closing price of AMD’s Common Stock on the New York Stock Exchange as reported
in the Wall Street Journal on the date on which the amount of such AMD Common
Stock to be delivered to you was finally determined by AMD’s Compensation
Committee) for any of the three (3) years prior to the Date of Termination (this
sum of the Annual Bonus, Additional Bonus and LTIP payment shall not exceed
$5,000,000 in the aggregate and shall be referred to as the “Recent Annual
Bonus”)(including as paid for this purpose any compensation earned but deferred,
whether or not at your election);

 

4. Section 10(a)(i)(C) of the Employment Agreement is hereby amended to read in
its entirety as follows:

 

(C) a pro-rata portion (based on your months of service during each applicable
outstanding award cycle under the LTIP or any prior long term incentive plan) of
any payments that you would have received under the LTIP or any other such plan
for each award cycle in which you are a participant and had you remained Chief
Executive Officer through the last day of such award cycle without regard to
your not being employed on such date; provided, however, that any determination
of the amount of payments to which you are entitled under this subsection
(C) shall be made solely with reference to Company performance through the end
of the calendar quarter that immediately precedes the Date of Termination and in
the case of distributions under the LTIP, payment shall be made by distribution
of unrestricted shares of AMD Common Stock pursuant to the restricted stock unit
award granted to you under the LTIP; and provided further that all payments
shall be made as soon as practicable (but in no event more than 45 days)
following the Date of Termination; and

 

5. No Other Changes. Except as provided in this Amendment to the Employment
Agreement, the Employment Agreement shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

The parties hereto have executed this Amendment on this date of October 27,
2005.

 

ADVANCED MICRO DEVICES, INC.        

/s/ Leonard M. Silverman

--------------------------------------------------------------------------------

       

Dr. Leonard M. Silverman, Chairman

    Compensation Committee of

    Advanced Micro Devices, Inc.

       

/s/ Hector Ruiz

--------------------------------------------------------------------------------

       

HECTOR RUIZ

Chairman, President and Chief Executive Officer

       

 

3